IN THE SUPREME COURT OF THE STATE OF NEVADA


                MICHAEL MANZANO RODEROS,                               No. 83785
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.                                                AUG 2 b 2022
                                                                                 A. BROWN
                                                                               UPREME COURT
                                        ORDER OF AFFIRMANCE
                                                                                 CLERK

                            This is an appeal from a judgment of conviction, pursuant to a
                jury verdict, of child abuse or endangerment, battery constituting domestic
                violence, and coercion constituting domestic violence.     Eighth Judicial

                District Court, Clark County; Mary Kay Holthus, Judge.
                            Appellant Michael Roderos was involved in an altercation with
                his wife Sarnantha and his daughter Noelani, who was 16 years old at the
                time. Both Samantha and Noelani testified at trial that a conflict began
                after they arrived home from an out-of-town trip and found Michael
                drinking in the garage. Samantha testified that the argument escalated
                when Michael grabbed and twisted her hands.         Thereafter, Samantha

                decided it was best if she and their minor son, who had been at home with
                Michael while Samantha and Noelani were out of town, left the house, so
                Samantha went upstairs to pack a bag. Noelani also went upstairs to her
                bedroom to call a friend to come pick her up. Noelani testified that Michael
                followed her, argued with her, and then backhanded her.          Samantha

                testified that when she tried to leave the house with their son, Michael
                blocked the front door and attempted to take her suitcase away from her.
                Noelani testified that her friend eventually arrived with her father, and,

SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                                          7-- -1-2,6cil 05
                after she got in the car, the father drove around the block and called the
                police.   Michael was arrested the next day at his place of work, where
                Samantha also worked. A jury found Michael guilty on all three counts, and
                the district court sentenced him to 56-144 months.
                             Michael appeals, arguing that (1) the district court erred in
                sustaining the State's hearsay objection after his counsel tried to impeach
                Noelani's testimony, which limited his due process right to assert an
                adequate defense; (2) there was insufficient evidence to support his
                conviction; and (3) cumulative error warrant reversal.'
                             During trial, Michael tried to elicit testimony from a police
                officer to impeach Noelani's testimony regarding which hand Michael used
                when he backhanded her. The State objected on hearsay grounds, and the
                district court sustained the objection.   Michael does not argue that a

                hearsay exception applies or that the district court's ruling on the State's
                objection was incorrect.   See NRS 51.035 (defining hearsay).      Instead,

                Michael maintains that the district court should have allowed the line of
                questioning and admitted the police report containing Noelani's statement




                      'Michael raises two additional arguments on appeal: (1) the State
                improperly vouched for Samantha by telling her that she was "doing great"
                during direct examination, and (2) the district court erred in admitting
                Samantha's testimony that Michael was fired from his job because their
                employer did not tolerate domestic violence, because that testimony
                constituted improper character evidence.        Because Michael failed to
                preserve these issues for appellate review, he has the affirmative burden to
                demonstrate that the errors were plain or clear and that they affected his
                substantial rights by showing actual prejudice or a miscarriage of justice,
                which he has failed to do. Jeremias v. State, 134 Nev. 46, 50, 412 P.3d 43,
                48 (2018) (citing United States v. Olano, 507 U.S. 725, 731 (1993)); see NRS
                178.602. We perceive no plain error.
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                anyway because his due process right to present an adequate defense is "a
                counterpoint to the rules of evidence."
                             We disagree. "Although a criminal defendant has a due process
                right to introduce into evidence any testimony or documentation which
                would tend to prove the defendant's theory of the case, that right is subject
                to the rules of evidence . . . ." Rose v. State, 123 Nev. 194, 205 n.18, 163 P.3d
                408, 416 n.18 (2007) (internal quotation marks and citation omitted). "Such
                rules do not abridge an accused's right to present a defense so long as they
                are not arbitrary or disproportionate to the purposes they are designed to
                serve."   United States v. Scheffer, 523 U.S. 303, 308 (1998) (internal
                quotation marks omitted). Here, Michael had the opportunity to impeach
                Noelani in accordance with evidence rules by questioning Noelani herself
                regarding her statement to the police and which hand Michael used when
                he backhanded her, but he failed to do so. We therefore conclude that the
                district court did not abuse its discretion by sustaining the State's objection.
                See Rhymes v. State, 121 Nev. 17, 21-22, 107 P.3d 1278, 1281 (2005)
                (providing that trial courts have broad discretion to admit or exclude
                evidence).
                             Michael next broadly argues that there was insufficient
                evidence to support his conviction with respect to each crime charged. We
                disagree. Both Samantha and Noelani testified as to Michael's actions on
                the night in question, and the State admitted photographic and other
                evidence of the injuries sustained by Noelani. See Walker v. State, 91 Nev.
                724, 726, 542 P.2d 438, 439 (1975) ("[I]t is the function of the jury, not the
                appellate court, to weigh the evidence and pass upon the credibility of the
                witness."). We conclude that there was sufficient evidence for a reasonable
                jury to find Michael guilty of the crimes charged beyond a reasonable doubt.

SUPREME COURT
          OF
      NEVADA
                                                       3
(0)   I947A
                See McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992) (stating that
                this court will not disturb a verdict support by substantial evidence if, "after
                viewing the evidence in the light most favorable to the prosecution, any
                rational trier of fact could have found the essential elements of the crime
                beyond a reasonable doubt") (quoting Jackson v. Virginia, 443 U.S. 307, 319
                (1979)).
                            Finally, Michael argues that he is entitled to relief due to

                cumulative error. See Valdez v. State, 124 Nev. 1172, 1195, 196 P.3d 465,
                481 (2008) (providing the relevant factors to consider for a claim of
                cumulative error). However, Michael has not demonstrated any error, so
                there is nothing to cumulate. See Barlow v. State, 138 Nev., Adv. Op. 25,
                507 P.3d 1185, 1199 (2022) (concluding that errors did not cumulate as
                there was only one error). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                                Act.
                                         Hardesty


                                           ,J
                Stiglich                                    Herndon




                cc:   Hon. Mary Kay Holthus, District Judge
                      Leslie A. Park
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                       4
10) 1947A